Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment Acknowledgement
Acknowledgement is made of the response submitted by the applicant on May 12, 2021 including an election, replacement drawings, amendments to the claim and amendments to the specification.
EXAMINER’S COMMENT
An examiner’s comment to the record appears below.  No further correspondence with the examiner is needed unless the changes and/or additions are unacceptable to applicant.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
1.  Restriction / Election Requirement
The original restriction mailed 03/12/2021 included typographical errors in the numbering of each group. For accuracy and clarity of the record, the corrected restriction is included below. An action of the elected group will immediately follow.
This application discloses the following embodiments:
Embodiment 1: Fig. 1 (Rectangular Inlay with rounded corners and top center rounded dip, having center “ghost shaped” rounded body portion with rounded ‘head portion’, rounded ‘eye area’ with various symbol features at center and rounded ‘arms’ extended to left and right of mid body portion)
Embodiment 2: Fig. 2 (Emb. 1 with ‘arms’ in lower positon)
Embodiment 3: Fig. 3 (Emb. 1 with ‘arms’ in higher position)
Embodiment 4: Fig. 4 (Emb. 1 with left and right ‘arms’ shape consisting of a thin rectangular section connected to a circular end) 

Embodiment 6: Fig. 7 (Emb. 5 with ‘arms’ in lower positon) 
Embodiment 7: Fig. 7 (Emb. 5 with ‘arms’ in higher positon) 
Embodiment 8: Fig. 8 (Inlay similar to Emb. 1 but having rectangular dip at top center and angled corners at  bottom surface, angled corners at bottom of “eye area”, and bottom of ‘arms’ being flat)
Embodiment 9: Fig. 9 (Emb. 5 with left and right ‘arms’ shape consisting of a rectangular section connected to a vertical rectangular end)
Embodiment 10: Fig. 10 (Emb. 5 with left and right ‘arms’ shape consisting of a rectangular section connected to a pointed end) 
Multiple embodiments of a single inventive concept may be included in the same design application only if they are patentably indistinct.  In re Rubinfield, 270 F. 2d 391, 123 USPQ 210 (CCPA 1959).  Embodiments that are patentably distinct from one another do not constitute a single inventive concept and thus may not be included in the same design application.  See In re Platner, 155 USPQ 222 (Comm'r Pat. 1967).
Because of the differences identified above, the embodiments are considered to either have overall appearances that are not basically the same, or if they are basically the same, the differences are not minor and patentably indistinct or are not shown to be obvious in view of analogous prior art.
The above embodiments divide into the following patentably distinct groups of designs:
Group I: Embodiments 1 – 3
Group II: Embodiment 4
Group III: Embodiments 5 – 7 
Group IV: Embodiment 8
Group V: Embodiment 9

The embodiments disclosed within each group have overall appearances that are basically the same. Furthermore, the differences between them are considered minor and patentably indistinct, or are shown to be obvious in view analogous prior art cited.  Therefore, they are considered by the examiner to be obvious variations of one another within the group.  These embodiments thus comprise a single inventive concept and are grouped together.  
Restriction is required under 35 U.S.C. 121 to one of the patentably distinct groups of the designs. Applicant is advised that the issue of whether a search and examination of an entire application can be made without serious burden to an examiner (as noted in MPEP § 803) is not applicable to design applications when determining whether a restriction requirement should be made (See MPEP 1504.05).
2.  Election Acknowledgement
Applicant’s election of Group I (Reproductions 1 - 3) in the reply filed May 12, 2021 is acknowledged.  Because Applicant did not distinctly and specifically point out any supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP 818.01(a)).
In view of the fact that this application is in condition for allowance except for the presence of Groups II – VI (Reproductions 4 – 10) directed to designs nonelected without traverse in the reply filed on May 12, 2021, and without the right to petition, such Groups have been cancelled, along with their corresponding figure descriptions.
Group I (Reproductions 1 - 3) stands in condition for allowance.
3.  Reply Reminder
Applicant is reminded that any amendment filed as provided by 37 CFR 1.312 must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant.  If the applicant is a juristic entity, the reply must be signed by a patent practitioner.  See 37 CFR 1.33(b).
4.  Conclusion
The claim stands in condition for allowance.
5.  Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELI L. HILL whose telephone number is (571)272-4375.  The examiner can normally be reached on M-Th: 6a-5p. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manpreet Matharu can be reached on 571.272.26588601.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
General questions regarding patent examining policy, assistance with filling out forms, or general information concerning rules, procedures and fees, should be directed to the Inventors Assistance Center (IAC).  The IAC is staffed by former Supervisory Patent Examiners and experienced Primary Examiners who answer general questions concerning patent examining policy and procedure.  Assistance is available at the IAC Monday – Friday, 8:30am - 5:00pm (EST) at (800) 786-9199.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/KELI L HILL/Primary Examiner, Art Unit 2912